11*3-/5
                                ELECTRONIC RECORD




COA #      01-14-00397-CR                        OFFENSE:        19.02 (Murder)

STYLE:     Ana Trujillo v. The State ofTexas     COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    338th District Court



DATE: 07/28/15                     Publish: NO   TC CASE #:      1421621




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Ana Trujillo v. The State of Texas           CCA #:               MXl-lS
         APPELLj4MT-\<=,              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ///ifa                                     SIGNED:                           PC:

JUDGE:      A^ (MAj^-                                 PUBLISH:                          DNP:
   \\tA.\}Zy ASP?~~ ~F/eteT)Ct/>/t77*/6~*'

                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD